Citation Nr: 1220922	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  04-12 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for internal derangement of the right knee with osteoarthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for internal derangement of the left knee with osteoarthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back disability, to include as secondary to the bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from October 1979 to March 1983, February 1986 to June 1986 and August 1988 to October 1988 with additional time spent in the Army Reserves. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2003 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (the RO). 

In January 2005 the Veteran testified at a personal hearing which was chaired by a Veterans Law Judge (VLJ) at the Board's Central Office in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

An October 2009 letter was sent to the Veteran, informing her that the VLJ who presided at her January 2005 hearing was no longer employed by the Board and that she had the option to testify at a hearing in front of the another VLJ who would decide her case.  The Veteran indicated in her response, dated November 1, 2009 and received by the RO on November 10, 2009, that she wished to appear at another hearing before a VLJ at VA Central Office in Washington, DC.  The Veteran testified before the undersigned in March 2010.  A transcript of the VA hearing has been associated with the Veteran's claims file. 

In May 2010, the Board remanded the instant claims for additional development of the record.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Knees

As noted, the Veteran's appeal was remanded in May 2010.  At that time, the Board noted that the Veteran had contended that she experienced significant pain and stiffness in her knees that worsened over the course of the day.  The Board ordered an examination to adequately determine the degree of impairment, including due to painful motion and on repeated use. 

The report of a November 2011 VA examination does not clearly state whether the claims file was reviewed.  With respect to range of motion testing on the right, the examiner stated that the Veteran had "decreased range of motion -15 degrees to 90 degrees" and that she had painful motion "-25 to -15 degrees."  With respect to the left knee the examiner stated that the Veteran had range of motion "90 degrees to -10 degrees" and painful motion "Extension, very mild, -20 to -10 degrees."  

The Board observes that VA regulations establish normal range of knee motion as extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).  Based on the negative values reported by the examiner, the Board is uncertain of the Veteran's range of motion.  Because range of motion values are unclear, the examination is inadequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, once VA has provided a claimant with an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)  Because the range of motion values reported by the examiner are unclear, an additional examination must be carried out.

Low Back Disability

Medical records associated with the claims file include the report of a September 2008 magnetic resonance imaging (MRI).  The reviewing physician recorded an impression of minimal-mild disc bulges from L3 through S1.  

An October 2008 letter from the Naval Health Clinic at Great Lakes indicates that the Veteran had experienced chronic back pain since the 1980s.  The author, a physician, indicated that a recent MRI had revealed mild disc bulging and facet arthropathy.  He noted that the back pain symptoms also seemed to have a strong muscular component that would not be expected to show up on MRI or any other imaging modality, and must be diagnosed clinically.  He opined that the Veteran's back pain would progress.  

A March 2010 report by a private physician notes that the Veteran had chronic low back pain possibly due to facet arthropathy and degenerative disease of the lumbar spine.  He suggested that the Veteran might benefit from lumbar epidural steroid injections.

In its May 2010 remand, the Board ordered an examination to determine the etiology of any currently present back condition.  On examination in November 2011, the examiner stated that there was no active pathological diagnosis and that there was no permanent disability of the lumbosacral spine from the history and physical examination.  As noted above, it is unclear whether the claims file was made available for review, and if so, whether it was reviewed.  Notably, the examining physician did not account for the Veteran's history of back pain since the 1980s or for the clinical findings noted by the MRI report or the March 2010 physician's report.  

As it appears that the November 2011 VA examiner's opinion was not predicated on a full review of the pertinent evidence, the Board finds that the examination report is inadequate for the purpose of deciding the Veteran's claim.  See Barr.
An additional factor that needs to be considered is the Court of Appeals for Veterans Claims (Court) holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited a low back disability during the pendency of this appeal that had resolved.  In the event that the VA examination does not show a current low back disability, the type of scenario addressed under McClain must be addressed on examination as well.

With respect to all issues currently on appeal, the U.S. Court of Appeals for Veterans Claims (Court) has stated that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected bilateral degenerative joint disease of the knees, and to determine the etiology of her claimed low back disability.  

The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Knees
Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's bilateral knee disability.  The examiner should provide the results of range of motion testing of the knees, noting that normal range of motion of the knee is from 0 degrees of extension and 140 degrees of flexion.  The examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.


Low Back
Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present disorders of the low back or any low back disability that has been manifested at any time since December 2002.  

With respect to any low back disability identified, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such was either caused or aggravated by any disease or injury in service or by the service-connected knee disability.

If it is found that any low back disorder was aggravated by the bilateral knee disability, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


